MEMORANDUM OPINION
                                        No. 04-12-00024-CV

                                       R. Wayne JOHNSON,
                                            Appellant

                                                 v.

                                 Elroy GARCIA and James Allison,
                                           Appellees

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 12,810
                          Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 15, 2012

DISMISSED FOR WANT OF PROSECUTION

           On May 11, 2012, appellant was informed that the brief he filed on May 7, 2012

flagrantly violated Rule 38.1 of the Texas Rules of Appellate Procedure. Appellant was ordered

to file an amended brief no later than June 11, 2012. Appellant was cautioned that if he failed to

file an amended brief by the deadline, this court could strike appellant’s brief, and prohibit the

filing of another brief. TEX. R. APP. P. 38.9(a). Appellant failed to file an amended brief by the

given deadline.
                                                                                    04-12-00024-CV


       On July 5, 2012, this court issued an order striking the brief filed by appellant on May 7,

2012. Id. Appellant was ordered to file an amended brief in compliance with Rule 38.1 of the

Texas Rules of Appellate Procedure no later than July 25, 2012. This court’s order cautioned

appellant that the failure to meet this deadline would result in this appeal being dismissed for

want of prosecution. TEX. R. APP. P. 38.8(a)(1), 42.3(c). Appellant failed to file an amended brief

by July 25, 2012. Accordingly, this appeal is dismissed for want of prosecution.



                                                     PER CURIAM




                                               -2-